          Case 1:19-cv-02501-VM Document 34
                                         33 Filed 02/05/21
                                                  02/04/21 Page 1 of 2


                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York

                                                      86 Chambers Street, 3rd floor           2/5/2021
                                                      New York, New York 10007

                                                      February 4, 2021

BY ECF
Hon. Victor Marrero
United States District Judge
Daniel P. Moynihan U.S Courthouse
500 Pearl Street
New York, New York 10007
       Re: U.S. ex rel. SW Challenger v. eviCore Healthcare, 19 Civ. 2501 (VM)
Dear Judge Marrero:

             This Office represents the United States (the “Government”) as the real party in
interest in the above-referenced case filed pursuant to the qui tam provisions of the False
Claims Act (“FCA”), 31 U.S.C. § 3730. 1 I write respectfully to propose a date by when the
Government may file a statement of interest pursuant to 28 U.S.C. § 517 to address a legal
issue raised by defendant’s pending motion to dismiss. See Dkt. No. 22.

            Briefly, on November 23, 2020, defendant moved to dismiss the relators’ second
amended complaint. Id. Among other things, defendant asserts that relators fail to plead “an
essential element” under the FCA — the “submission of a claim” — in light of how
Medicare’s and Medicaid’s managed care plans are structured. See id. at 10–11 (internal
quotation marks omitted). The Government’s anticipated statement of interest would address
defendant’s view on what qualifies as a “claim” under the FCA and explain how different
types of submissions in the managed care context fit within the statutory definition.

             As the real party in interest in FCA cases, see U.S. ex rel. Eisenstein v. City of
New York, 556 U.S. 928, 934 (2009), the Government has a in the application of this statute.
Here, that interest is amplified because Congress amended the FCA in 2009, in part, to
clarify the definition of a “claim,” see Pub. L. 111-21 § 4 (2009), which defendant’s motion
has put at issue. Accordingly, I respectfully request that the Court permit the Government to
file a statement of interest on this issue no later than Monday, February 22, 2021.

            Before submitting this letter, I conferred with relators’ counsel and defendant’s
counsel and obtained their consent to this request. Defendant’s counsel also asked me to
request that, in the event the proposed due date for the statement of interest is approved, the
Court extend the due date for defendant’s reply to March 15, 2021, i.e., three weeks after


   1   As the Court is aware, the Government declined intervention in this qui tam case, and this
case was unsealed in June 2020. See Dkt. No. 6.
          Case 1:19-cv-02501-VM Document 34
                                         33 Filed 02/05/21
                                                  02/04/21 Page 2 of 2




February 22, so that defendant can address any point raised in the Government’s statement of
interest.

           I thank the Court for its consideration of this letter.
                                                       Respectfully,

                                                       AUDREY STRAUSS
                                                       United States Attorney
                                                       Southern District of New York

                                                  By: ______/s/ Li Yu_____________
                                                      Li Yu
                                                      Assistant United States Attorney
                                                      86 Chambers Street
                                                      New York, New York 10007
                                                      Tel.: (212) 637-2734
                                                      Email: li.yu@usdoj.gov
 cc:   (by ECF)
       All Counsel of Record

                             The request at Dkt. No. 33 is granted. The Government
                             may submit a statement of interest by 2/22/21.
                             Defendant's reply is hereby extended to 3/15/21.




                               2/5/2021
